 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,               )   Case No. 21-CR-1105-TWR
                                              )
12                      Plaintiff,            )   JUDGMENT AND ORDER
                                              )   GRANTING THE UNITED
13                v.                          )   STATES’ MOTION TO
                                              )   DISMISS THE INFORMATION
14    INAI RIOS-LOYA,                         )   WITHOUT PREJUDICE
                                              )
15                      Defendant.            )
                                              )   The Honorable Todd W. Robinson
16
17
           The United States of America’s Motion to Dismiss the Information (ECF No. 21),
18
     without prejudice, is GRANTED. The Court dismisses the Information without prejudice.
19
20
21                   5/24/2021
           DATED: ____________________
22
23
                                             __________________________
24                                           Hon. Todd W. Robinson
25                                           United States District Court Judge
                                             Southern District of California
26
27
28
